FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YU WANG,                                         No. 08-70113

               Petitioner,                       Agency No. A056-570-302

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Yu Wang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

removal order. We have jurisdiction under 8 U.S.C. § 1252. Reviewing “whether



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence supports a finding by clear and convincing evidence” that

petitioner is removable, Nakamoto v. Ashcroft, 363 F.3d 874, 881-82 (9th Cir.

2004), we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Wang entered her

marriage for the purpose of procuring an immigration benefit where Wang’s

citizen-spouse testified that their marriage was never consummated and where

Wang and her citizen-spouse never lived together in the United States. See id. at

882-83 (relevant inquiry is whether parties intended to establish a life together at

the time of marriage).

      Wang’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70113